
	
		I
		112th CONGRESS
		1st Session
		H. R. 2400
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Sherman (for
			 himself, Mr. Ellison,
			 Mr. Waxman,
			 Mr. Nadler,
			 Mr. Berman,
			 Mr. Engel,
			 Mr. Levin,
			 Mr. Carson of Indiana,
			 Mr. Israel, and
			 Mr. Ackerman) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prevent States from prohibiting male
		  circumcision.
	
	
		1.Short titleThis Act may be cited as the
			 Religious and Parental Rights Defense
			 Act of 2011.
		2.FindingsCongress finds the following:
			(1)Male circumcision carries significant
			 medical benefits, including lower risk of sexually-transmitted diseases,
			 certain kinds of infection, and overall improved hygiene.
			(2)Male circumcision is an important part of
			 many world religions, including Judaism and Islam, and observers have safely
			 embraced its practice for generations.
			3.Preemption of
			 State law prohibiting male circumcisionNo State or political subdivision of a State
			 may adopt or continue in force a law, regulation, or order that prohibits or
			 regulates the circumcision of males who have not attained the age of 18 years
			 and whose parent or guardian has consented to the circumcision, unless such
			 law, regulation, or order—
			(1)applies to all
			 such circumcisions performed in the State; and
			(2)is limited to ensuring that all such
			 circumcisions are performed in a hygienic manner.
			
